J-A18008-17

                             2017 Pa. Super. 365

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
      v.                                :
                                        :
                                        :
FREDERICK W. KARASH                     :
                                        :
             Appellant                  :   No. 263 WDA 2017

         Appeal from the Judgment of Sentence January 24, 2017
 In the Court of Common Pleas of Erie County Criminal Division at No(s):
                        CP-25-SA-0000161-2016


BEFORE: BOWES, J., LAZARUS, J., and OTT, J.

CONCURRING STATEMENT BY OTT, J.:               FILED NOVEMBER 16, 2017


      I am constrained to agree with the Majority that the decision in

Banellis is controlling, and accordingly, we must reverse the appellant’s

judgment of sentence.

      Nevertheless, I agree with the comment of the Williams Court that

this interpretation of the statute will lead to an “absurd result.” Williams,

supra, 872 A.2d at 189. Indeed, I find it difficult to believe the legislature,

when enacting this statute, intended to require the Commonwealth to prove

a negative in every prosecution under this section.

      Judge Lazarus joins the concurring statement.